Order
Watson, Judge:
Upon reading and filing the application by plaintiff, through its attorneys, for a temporary restraining order in the instant action preventing defendants from ordering the cancellation or recission of a Notice of Redelivery issued by the Area Director of Customs, Newark, New Jersey, for merchandise imported by Jack Robbins and Associates, Inc., known as “Turbo Trackers,” the *104affidavits of counsel in support thereof, and considering defendants’ oral motion to dismiss this action for lack of subject matter jurisdiction and arguments in support thereof, and all other papers and proceedings had herein, including a hearing in Chambers on September 3, 1982 with counsel for the respective parties;
And it appearing that plaintiff predicates subject matter jurisdiction in the Court of International Trade on 28 U.S.C. § 1581(i) (3) and (4), 28 U.S.C. § 1585 and 5 U.S.C. § 702; that the involved merchandise (“Turbo Trackers”) is not the subject of an embargo or other quantitative restrictions on the importation of merchandise within the purview of 28 U.S.C. § 1581(i)(3) or the administration and enforcement of the foregoing matters within the scope of 28 U.S.C. § 1581(5X4); that 28 U.S.C. § 1585 and 5 U.S.C. § 702 do not afford the Court of International Trade an independent basis of subject matter jurisdiction where none otherwise exists; and that the parties are currently engaged in related litigation respecting the validity of certain copyrights in the United States District Court for the Southern District of New York, Jack Robbins and Associates, Inc. v. Kidco, Inc., 82 Civ. 2178 (WCC); it is hereby
Ordered that in the interest of justice, defendants’ oral motion to dismiss is denied and this action is sua sponte transferred to the United States District Court for the Southern District of New York in conformity with 28 U.S.C. § 1584(b), where the action shall proceed as if it had been commenced in the District Court in the first instance (cf. United States v. Biehl & Co., 3 CIT 158 (1982)). The Clerk of the United States Court of International Trade is directed to effect the transfer to the District Court.